Affirmed and Memorandum Opinion filed July 26, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                NO. 14-11-01029-CR




                           MAXIMO GARZA, Appellant


                                          V.


                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 262nd District Court
                              Harris County, Texas
                         Trial Court Cause No. 1288955



                       MEMORANDUM OPINION

      A jury convicted appellant of possession of a controlled substance greater than 400
grams, namely cocaine, and sentenced him to confinement for thirty-five years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a
notice of appeal.

       Appellant’s appointed counsel filed a brief in which she concludes the appeal is
wholly frivolous and without merit.      The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing contentions which might
arguably support the appeal. See Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); and Currie v. State,
516 S.W.2d 684 Tex. Crim. App. 1974).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response
has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.              See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2